         Case 1:19-cv-02680-JMF Document 103 Filed 09/15/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK




 ARNE H. FREDLY,
 HENG REN SILK ROAD INVESTMENTS
 LLC, HENG REN INVESTMENTS LP,
 derivatively on behalf of SINO AGRO FOOD,
 INC.,
                                                         Case No. 19-cv-02680 (JMF)
                     Plaintiffs,
            v.
 SINO AGRO FOOD, INC., LEE YIP KUN
 SOLOMON, TAN POAY TEIK, CHEN BOR
 HANN, LIM CHANG SOH.,

                     Defendants,
            and
 SINO AGRO FOOD, INC.,

                     Nominal Defendant



  [PROPOSED] JUDGMENT APPROVING SETTLEMENT AND DISMISSING WITH
                           PREJUDICE
       This matter came before the Court for hearing pursuant to Plaintiffs’ Motion for Final

Approval of the Derivative Settlement set forth in the Proposed Settlement, dated June 27, 2020

(the “Settlement”). Due and adequate notice having been given of the Settlement, and the Court

having considered all papers filed and proceedings had herein, and otherwise being fully informed

in the premises and good cause appearing therefor, IT IS HEREBY ORDERED, ADJUDGED

AND DECREED as follows:
     Case 1:19-cv-02680-JMF Document 103 Filed 09/15/20 Page 2 of 3




1. This Approval Order and Judgment (“Order”) incorporates by reference the definitions in

   the Settlement, and all capitalized terms used herein shall have the same meanings as set

   forth in the Settlement (in addition to those capitalized terms defined herein).

2. The Court finds that the notice provided to SIAF shareholders was the best notice

   practicable under the circumstances of these proceedings and of the matters set forth therein,

   including the Settlement, to all Persons entitled to such notice. The notice fully satisfied

   the requirements of Federal Rule of Civil Procedure 23.1 and the requirements of due

   process.

3. The Court finds that the terms of the Settlement are fair, reasonable and adequate as to each

   of the Parties, and hereby finally approves the Settlement in all respects, and orders the

   Parties to perform its terms to the extent the Parties have not already done so.

4. This Derivative Suit and all claims contained therein are dismissed with prejudice. As

   among Plaintiffs, the Individual Defendants and SIAF, the parties are to bear their own

   costs.

5. As of the date of this order, SIAF, SIAF shareholders, and the Plaintiffs (acting on their

   own behalf and derivatively on behalf of SIAF) shall be deemed to have, and by operation

   of this order shall have, fully, finally, and forever released, relinquished, discharged, and

   dismissed with prejudice the claims against the Defendants in the Derivative Suit; provided,

   however, that nothing herein shall in any way release, waive, impair, or restrict the rights

   of any Party to enforce the terms of the Settlement.

6. Without affecting the finality of this order, the Court retains exclusive jurisdiction over the

   Derivative Actions to consider all further matters arising out of or connected with the

   Settlement.
       Case 1:19-cv-02680-JMF Document 103 Filed 09/15/20 Page 3 of 3




Dated: ____________


IT IS SO ORDERED
                                 ___________________________________________
                                 THE HONORABLE JESSE M. FURMAN (U.S.D.J.)
